In (1) a proceeding to fix an attorney’s lien and (2) an action to recover for legal services, Laurel Convalescent Home, Inc., appeals from a judgment of the Supreme Court, Westchester County, dated April 6, 1976, which, after a nonjury trial, is in favor of respondent A. Harry Kupersmith and against it. Judgment affirmed, with costs. In view of the services rendered and the results achieved, the retainer agreement was not oppressive. The trial court was familiar with the quality of the services rendered; its conclusion as to the propriety of the fee is entitled to great weight. Hopkins, Acting P. J., Martuscello, Damiani and Titone, JJ., concur.